Citation Nr: 0816953	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  98-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent, 
for status/post laminectomy of L5-S1 with limitation of 
motion, prior to March 21, 2000.  

2.  Entitlement to a rating in excess of 40 percent, for 
status/post laminectomy of L5-S1 with limitation of motion, 
since March 21, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to March 21, 2000, the veteran's low back 
disability was not manifested by severe limitation of motion, 
ankylosis, severe intervertebral disc syndrome, listing, a 
positive Goldthwaite's sign, marked limitation of forward 
bending, or abnormal mobility on forced motion.  

2.  Since March 21, 2000, the veteran's low back disability 
is not manifested by ankylosis, pronounced intervertebral 
disc syndrome, "incapacitating episodes," or objective 
neurological abnormalities.  


CONCLUSIONS OF LAW

1.  Prior to March 21, 2000, the criteria for an initial 
rating in excess of 20 percent for status/post laminectomy of 
L5-S1 with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5290, 5293 5235 to 5243 (2002, 2003, 2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

2.  Since March 21, 2000, the criteria for an initial rating 
in excess of 40 percent for status/post laminectomy of L5-S1 
with limitation of motion have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5290, 5293 5235 to 5243 
(2002, 2003, 2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003 and August 2006, VA sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), for 
the claim of an increased initial rating.  

Although the notice letters postdated the initial 
adjudication on appeal (which granted service connection), 
the claim was readjudicated without taint from the prior 
decision.  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  Consequently, the Board finds the duty to 
notify and assist has been met.



Increased Rating for a Low Back Disability

Historically, service connection was established for a low 
back disability by the RO in a September 1997 decision, based 
on evidence that the veteran's low back disability was caused 
by service-connected disabilities, and a 10 percent 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  

The RO subsequently recharacterized the service connected 
disability as a "low back disability, status-post 
laminectomy with limitation of motion," finding that the 
laminectomy was due to a progression of the service-connected 
low back disability.  The initial rating was then increased 
to 20 percent, and later increased to 40 percent, effective 
March 21, 2000.  See January 2003 Supplemental Statement of 
the Case; October 1998 and July 2002 Board decisions.  The 
veteran contends that he deserves higher ratings throughout 
the appellate period.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will thus consider entitlement to "staged 
ratings."

The evidence indicates that the veteran underwent a 
laminotomy with partial foraminotomy and diskectomy of the 
right L5-S1 in March 1993 due to findings of a herniated disc 
at the L5-S1 level.  See generally March 1993 Baptist Medical 
Center records.  He then underwent outpatient rehabilitation, 
and an August 1993 rehabilitation report indicated that he 
only reported "occasional minor pain" and that flexion 
improved to 41 degrees, right lateral flexion to 18 degrees, 
and left lateral flexion to 15 degrees.  See August 1993 
Baptist Medical Center record.  

An August 1993 VA examination record reports the veteran's 
history of "some mild problems" with low back pain since 
the laminotomy, though his radicular symptoms were resolved.  
Physical examination revealed that he had full strength with 
no atrophy, a negative straight leg test, and no paraspinal 
tenderness.  He was noted to have diminished pinprick 
sensation on the right sural nerve distribution and 
diminished, though present, deep tendon reflexes.  The 
examiner indicated that the sensory deficits were due to the 
service connected right ankle disability rather than the low 
back disability, however, and the examiner diagnosed the 
veteran with history of right S1 radiculopathy with herniated 
disk, asymptomatic postoperatively.  

An April 1994 private medical record reports that the veteran 
was receiving epidural steroid blocks for his low back pain.  
The record notes that he had normal sensation, that motor 
response obeyed command, and that the lower extremities 
lifted and resisted.  Additionally, pulses were strong 
bilaterally and examination of the musculoskeletal system was 
unremarkable, other than for stiffness.  See April 1994 
Baptist Medical Center record.  

A September 1994 VA X-ray record reports normal findings for 
the lumbar spine.  An October 1994 VA treatment record 
reports that the veteran was following up after a visit to 
the emergency room for "apparent right sciatica."  Physical 
examination revealed a negative straight leg raise, full 
range of motion with mild discomfort, and symmetrical deep 
tendon reflexes, sensation, and muscle strength.  He was 
assessed with degenerative disc disease (DDD) with sciatica.   

A July 1996 VA examination record reports the veteran's 
history of constant low back pain.  Physical examination 
showed that he stood partially stooped over anteriorly, 
though there was no fixed deformity and the musculature of 
the back was satisfactory.  He was able to forward flex to 54 
degrees, extend to 14 degrees, left lateral flex to 20 
degrees, and right lateral flex to 34 degrees.  There was no 
finding of pain on motion or discussion of neurological 
involvement.  

Another VA examination was conducted in August 1996.  The 
August 1996 examination record reports the veteran's history 
of left lower extremity weakness, with no numbness, pain, 
foot drop, or sciatica.  A motor examination was normal, 
coordination was normal, and muscle strength was noted to be 
at least 4/5 bilaterally.  Reflexes were trace at the left 
ankle, absent at the right ankle, and 1+ at the knees.  
Sensory examination showed normal findings for the left lower 
extremity, but the right lower extremity had diminished 
sensation to pinprick in the right sural nerve distribution 
with mild decrease in sensation in the right knee as compared 
with the left.  

An electromyography (EMG) record indicates that there was no 
electrophysiological evidence of left lumbosacral 
radiculopathy, and X-ray images showed no bony abnormalities.  
The record reports a diagnosis of chronic pain in the low 
back, history of right L5-S1 radiculopathy, and intermittent 
left lower extremity weakness, likely secondary to favoring 
the extremity because of right lower extremity problems.  

A March 2000 VA examination record reports the veteran's 
history of pain, weakness, stiffness, fatigability, and lack 
of endurance.  He also reported having flare-ups after 
excessive walking, which resulted in 10 to 15 percent 
additional disability.  He could flex to 78 degrees, extend 
to 18 degrees, left lateral flex to 13 degrees, and right 
lateral flex to 24 degrees, with pain beginning at the last 
degree of motion.  

The examiner reported that there was objective evidence of 
painful motion, spasm, weakness, and tenderness and that 
there was a postural abnormality, in that the veteran was 
flexed forward 12 degrees.  Neurological examination 
indicated that deep tendon reflexes were 2+ on the left and 
1+ on the right.  X-ray images showed mild facet degenerative 
changes with no acute abnormality.  The veteran was diagnosed 
with postoperative degenerative joint disease of the 
lumbosacral spine with loss of function due to pain.  

A June 2003 VA examination record reports the veteran's 
history of pain, weakness, stiffness, fatigability and lack 
of endurance.  He also reported that he had flare-ups when 
walking, which resulted in 15 percent additional functional 
impairment.  The record notes that he had marked evidence of 
painful motion, spasm, weakness, and tenderness and that the 
veteran was constantly moving around in his chair, trying to 
get comfortable.  

Musculature of the back was satisfactory other than a 3 
centimeter scar in the lower lumbar region.  Deep tendon 
reflexes were absent.  The veteran was able to flex to 78 
degrees, extend to 20 degrees, left lateral flex to 18 
degrees, and left lateral flex to 22 degrees, with pain 
beginning at the final degree of motion.  

X-ray images showed sclerosis at the inferior endplate of L5 
and superior endplate of S1 "which [might] represent 
degenerative disease, though the inferior endplate was not 
low defined so low-grade infection could not b excluded."  A 
December 2003 VA examination record notes that the veteran 
had mild loss of lumbar lordosis, spasm at 50 degrees of 
straight leg raise, no atrophy and spinal tenderness.  

An April 2005 VA treatment record reports the veteran's 
history of chronic back pain, and the record notes that 
lumbar motion was limited to 5 degrees in all planes.  
Bilateral motor strength was full or near-full, and he could 
independently sit to stand, supine to sit, transfer, and move 
on and off the bed.  

A January 2006 VA treatment record reports the veteran's 
history of pain radiating down the right leg and an 
assessment of sciatica.  The record notes that he was able to 
stand erect.  An April 2006 VA treatment record reports his 
history of chronic radiating low back pain, urinary 
incontinence, and paresthesias and weakness in the right 
lower extremity.  He also reported a history of tending to 
lean forward.  

Examination indicated full motor strength bilaterally, no 
atrophy, normal posture, normal spinal curvatures, and 1+ and 
symmetric deep tendon reflex.  Sensation was decreased to 
pinprick in the left lower extremity L5 region and decreased 
to light touch and pinprick in the L5 and S1 in the right 
lower extremity.  Straight leg raise was positive in the 
right lower extremity in a seated position.  

An August 2006 VA examination record reports that the veteran 
had range of flexion to 80 degrees, extension to 30 degrees, 
bending to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally, all with pain but no additional limitation after 
repetition, weakness, fatigability, or incoordination.  The 
examiner stated that reflexes were absent in all areas, but 
there was no spasm, weakness, or tenderness; pinprick was 
sharp in all areas; and motor function was full.  
Additionally, he was able to heel and toe walk, though with 
some difficulty, and the veteran had no straight leg raise 
pain or sciatic tension signs.  

A September 2006 VA treatment record reports the veteran's 
history of pain, weakness (especially on the right), and 
numbness along the outer right leg.  The veteran denied bowel 
and bladder difficulties.  Physical examination indicated 
that the veteran had a positive straight leg raise on the 
right side and mild tenderness over the right buttock.  
Strength was 3/5 with dorsal and plantar flexion and right 
knee flexion and extension and 4/5 with left knee flexion and 
extension, and he was able to stand upright with normal 
balance.  Deep tendon reflexes were 1+ and symmetric 
throughout.  

December 2006 and February 2007 VA treatment records report 
the veteran's negative history as to numbness or tingling.  
An April 2007 VA treatment record reports that the back's 
range of motion was "somewhat decreased" and that there was 
focal tenderness to palpation throughout, more concentrated 
in the left lower section.  Straight leg test was negative, 
and there were no sensory or motor deficits noted.  He was 
diagnosed with lumbar spine herniated disc at L6-S1 with 
associated right hip pain.  

A February 2007 VA examination record reports the veteran's 
history of stiffness, chronic pain, and urinary leakage for 
the past year.  He also reported that he had numbness in his 
right foot and that he had been wearing a low back brace for 
3 years.  He denied flare-ups and periods of incapacitation 
within the previous 12 months.  

Examination indicated that the veteran had normal muscle bulk 
and tone.  Deep tendon reflexes were 1+ at the knees and 
absent at the ankles.  Sensation was intact except for slight 
diminishment over the outer part of the right foot.  He was 
able to flex to 50 degrees, including after repetition, 
extend to 20 degrees, and rotate and flex bilaterally to 20 
degrees.  

He was also able to stoop forward fully when sitting.  There 
was slight loss of lumbar lordosis, and the examiner noted 
that there appeared to be some spasm on the third repetition 
of forward flexion.  The examiner noted that the veteran had 
limited lumbar flexion but no evidence of sciatica.  The 
veteran was diagnosed with chronic low back strain.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("amended 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("amended spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective changes as the pre-amended 
regulations and the subsequent regulations as the amended 
regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to March 21, 2000

Prior to March 21, 2000, the veteran's low back disability 
was rated at 20 percent disabling under DC 5295.  In order to 
warrant a 40 percent rating, the evidence must show listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The evidence of record does not indicate that the veteran has 
severe lumbosacral strain.  The medical evidence contains no 
findings of listing, a positive Goldthwaite's sign, marked 
limitation of forward bending (see discussion infra), or 
abnormal mobility due to the back disability.  

Although the evidence does indicate that the veteran has an 
antalgic gait, the evidence indicates that the abnormal gait 
is secondary to the veteran's right ankle disability rather 
than his low back disability; there is no competent evidence 
indicating that the veteran's low back disability results in 
abnormal mobility.  

Additionally, the evidence does not include any competent 
findings of a "severe" low back disorder and the evidence 
does not otherwise indicate that the symptomatology is 
"severe."  Consequently, a higher rating is not warranted 
under the pre-amended DC 5295.  

A higher rating is also not warranted under an alternate pre-
amended diagnostic code.  The pre-amended rating criteria 
provide ratings in excess of 20 percent for severe limitation 
of motion of the lumbar spine (DC 5292) and ankylosis (DC 
5289).  In determining the appropriate rating for limitation 
of motion, consideration must be made of any functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The September 2003 amendments included a provision of the 
"normal" range of motion for the lumbar spine.  See Plate 
V, 38 C.F.R. § 4.71a (2006) (normal range of motion is from 
zero to 90 degrees for forward flexion, zero to 30 extension, 
lateral flexion, and rotation).  Although the substantive 
change in regulations from September 2003 cannot be used to 
evaluate the veteran's level of disability prior to the 
change, the range of motion measurements from Plate V are 
instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria - "moderate" or "severe."  

Initially, the Board notes that there are no findings of 
ankylosis; rather, the evidence consistently indicates that 
the veteran has range of motion in the lumbar spine.  
Additionally, the evidence does not indicate that the veteran 
has "severe" limitation of motion.  There are no findings 
of "severe" functional limitation, and at his worst (after 
the laminotomy), he was still able to flex to 41 degrees, 
extend to 14 degrees, right lateral flex to at least 18 
degrees, and left lateral flex to at least 15 degrees, 
without pain.  This range of motion is too significant to 
approximate "severe" limitation of motion.  Consequently, a 
higher rating is not warranted under the pre-amended rating 
criteria.  

A higher rating is also not warranted under the pre-amended 
rating criteria for IVDS.  The pre-amended DC 5293 provided a 
40 percent rating for severe IVDS with recurring attacks with 
intermittent relief.  The competent medical evidence does not 
indicate that the veteran's IVDS symptomatology approximates 
"severe" IVDS, however.  

The evidence reflects that the veteran had full or near-full 
strength with no muscle atrophy, no findings of spasm, normal 
motor examination, strong pulses bilaterally, and symmetrical 
and present reflexes at the knees.  Although the records 
report some findings of diminished sensation and reflex at 
the ankles, these deficits are linked to the veteran's right 
ankle disability rather than his low back disability.  Based 
on the foregoing medical findings, the Board finds that the 
evidence does not approximate "severe" IVDS.  

In sum, the evidence of record does not indicate that a 
rating in excess of 20 percent is warranted under any of the 
applicable pre-amended rating criteria.  As this appellate 
period predates the amendments, only these criteria apply; 
consequently, the claim for a rating in excess of 20 percent 
prior to March 21, 2000, is denied.  

Effective March 21, 2000

Effective March 21, 2000, the veteran's low back disability 
is rated at 40 percent under DC 5293 for IVDS.  In order to 
warrant a 60 percent rating under DC 5293, the evidence must 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the disease disk, and little intermittent 
relief.  

A precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that DC 5293 involved loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  

The evidence consistently indicates that the veteran has no 
atrophy, full or near-full motor strength bilaterally, and 
normal musculature of the back, with the exception of a scar, 
and the evidence does not indicate that the veteran has 
"pronounced" limitation of motion.  The evidence also 
generally indicates that he has intact sensation.  Although 
the April 2006 VA treatment record reports findings of 
diminished sensation, subsequent VA examination records all 
report that sensation was intact, with the exception of the 
February 2007 finding of slight diminishment in the right 
foot.  

The Board notes that spasm was found during the June and 
December 2003 VA examinations, possibly found in the February 
2007 VA examination, and specifically not found in the August 
2006 VA examination.  The records also report varying 
findings as to reflex, with the March 2000 and April and 
September 2006 VA examination records reporting that deep 
tendon reflexes were present and the June 2003 and August 
2006 VA examination records reporting that deep tendon 
reflexes were absent.  Additionally, the February 2007 VA 
examination record reported that deep tendon reflexes were 
present at the knee, but absent at the ankles.  

Initially, the Board notes that it is unclear whether the 
findings of diminished sensation and absent reflexes are 
secondary to the right ankle disability, as suggested by the 
August 1993 and 1996 VA examiners, or the service connected 
back disability.  Even assuming these findings are due to the 
low back disability, however, the fact that the evidence 
indicates positive findings as to sensation and reflexes over 
a significant period of time suggests that the veteran's IVDS 
provides him more than "little intermittent relief."  In 
sum, the Board finds that the veteran's symptoms do not more 
nearly approximate the symptomatology considered by the 60 
percent rating.  

A higher rating is also not available by rating the veteran's 
low back disability under an alternate rating code.  The 
amended and pre-amended regulations provide ratings in excess 
of 40 percent for unfavorable ankylosis of the spine.  See 
38 C.F.R. § 4.71a, DCs 5286, 5237 (2002 and 2007, 
respectively).  The medical evidence does not include any 
findings of ankylosis, however, and the evidence clearly 
indicates that the veteran has range of motion too 
significant to approximate ankylosis, even after 
consideration of pain, weakness, lack of endurance, or 
incoordination; consequently, a higher rating is not 
warranted under these diagnostic codes.  

An increased rating is not available by combining separate 
ratings for limitation of motion and objective neurological 
abnormalities under the amended General Rating Formula of the 
Spine.  See Note (1).  The Board notes that the evidence 
includes the veteran's history of incontinence and some 
findings of sciatica, reflex deficit, and diminished 
sensation.  The medical evidence does not indicate that he 
has objective neurological abnormalities associated with the 
low back disability, however.  

Although reflex deficits and incontinence are objective 
neurological abnormalities, the record does not contain any 
medical evidence linking either the history of incontinence 
or the findings of reflex deficits to the low back 
disability, and the Board notes that the medical records 
suggest that any reflex deficits are not secondary to the low 
back disability.  In sum, the evidence does not contain any 
objective evidence of neurological deficits secondary to the 
low back disability which would warrant a compensable, 
separate rating.  Id.  

Finally, a higher rating is not available by rating the 
lumbar spine disability under the amended rating criteria for 
IVDS.  The amended IVDS rating criteria, a 60 percent rating 
may be assigned with incapacitating episodes, defined as an 
episode requiring physician-prescribed bed rest and medical 
treatment, having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2002); 
38 C.F.R. § 4.71a, DC 5243 (2007).  The evidence does not 
include any evidence of physician prescribed bedrest and the 
veteran has not reported having incapacitating episodes.  
Consequently, a higher rating is not warranted under the 
amended criteria for IVDS.  


ORDER

Entitlement to an initial rating in excess of 20 percent, for 
status/post laminectomy of L5-S1 with limitation of motion, 
prior to March 21, 2000, is denied.

Entitlement to a rating in excess of 40 percent, for 
status/post laminectomy of L5-S1 with limitation of motion, 
since March 21, 2000, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


